Citation Nr: 0805858	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-38 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to Vocational Rehabilitation under Chapter 31, 
Title 38 of the United States Code. 



REPRESENTATION

Appellant represented by:	Non-Commissioned Officers 
Association of the U.S.A.



WITNESSES AT HEARING ON APPEAL

The veteran and her husband




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1971 to 
August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the VA 
Vocational Rehabilitation and Employment (VRE) Office denying 
her application for VRE training under the provisions of 
38 U.S.C.A. Chapter 31.  

The veteran and her husband testified before the undersigned 
Veterans Law Judge in a hearing at the RO in August 2007.  
During that hearing the veteran submitted additional 
documents in the form of third-party statements, along with a 
waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800 (2007).  

In reviewing the file, the Board finds that an RO rating 
decision dated in April 2006 inter alia denied service 
connection for vulvitis and for loss of tooth #4.  The file 
contains a Notice of Disagreement (NOD) on these two issues 
dated in April 2006, but does not contain a Statement of the 
Case (SOC).  The Board has considered whether remand is 
necessary to provide the veteran with an SOC; see Manlincon 
v. West, 12 Vet. App. 238 (1999).  

However, the appeal was noted to have been closed in April 
2007 due to lack of response from the veteran, apparently 
meaning that an SOC was issued but the veteran did not submit 
a Substantive Appeal within one year of the rating decision.  
Accordingly, a Manlincon remand is not required at this time.  
The matter is referred to the RO for clarification.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran has service-connected disabilities rated 
greater than 20 percent disabling since her discharge from 
service.  

3.  The veteran's eight service-connected disabilities, 
individually or in the aggregate, are not shown to materially 
or substantially contribute to an overall impairment in 
gaining or retaining employment commensurate with her 
abilities, aptitudes and interests.  



CONCLUSION OF LAW

The criteria for eligibility for vocational rehabilitation 
benefits under Chapter 31, Title 38 of the United States Code 
are not met.  38 U.S.C.A. §§ 3101, 3102, 5107 (2007); 
38 C.F.R. §§ 21.40, 21.51 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist under 
the VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code but do not apply in vocational rehabilitation 
benefits situations, which are governed by Chapter 31 of 
Title 38.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  

Nonetheless, the Board points out that the veteran was 
provided with a development letter in June 2004 asking her to 
provide medical evidence of the impairments to employability 
resulting from her service-connected disabilities.  

The veteran was also provided during the course of the appeal 
with a copy of the decision denying the benefit claimed, and 
with Statement of the Case (SOC) and Supplemental SOCs 
(SSOCs) showing the evidence considered and the reasons why 
the claim remained denied.  

The veteran was afforded a hearing before the Board in which 
she offered oral argument, presented a witness in support of 
her arguments, and offered additional documents for inclusion 
in the file.  Further, the veteran has not asserted, and the 
file does not show, that there are any entities having 
additional evidence that should be pursued prior to appellate 
review.  

The Board finds that under the circumstances the RO has 
satisfied its duties to notify and assist the veteran, and 
that adjudication of the appeal at this point presents no 
risk of prejudice to the veteran.  See e.g. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the 
Board may proceed with adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

The veteran has claimed VRE benefits under the provisions of 
38 U.S.C.A. Chapter 31 for the purpose of pursuing a Masters 
Degree in Psychology, which she contends is a threshold 
requirement for suitable employment.  

A veteran is entitled to a program of rehabilitation services 
under Title 31 if both the following conditions are met: 
first, the veteran must have a service-connected disability 
of at least 20 percent or more; and, second, the veteran must 
be in need of rehabilitation to overcome an employment 
handicap.  38 C.F.R. § 21.40.

As noted hereinbelow, the veteran has service-connected 
disabilities rated higher than 20 percent ever since her 
discharge from service in October 1994.  The first element is 
accordingly established, and the next question is whether the 
veteran is shown to need rehabilitation to overcome an 
employment handicap.  

An "employment handicap" is defined as an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.35(a).  

An employment handicap that entitles a veteran to assistance 
under a Chapter 31 program exists when all of the following 
conditions are met: (i) the veteran has an impairment of 
employment, to include veterans who are qualified for 
suitable employment but do not obtain or retain such 
employment through reasons beyond their control; (ii) the 
veteran's service-connected disability or disabilities 
materially contributes to the impairment of employability; 
and, (iii) the veteran has not overcome the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  38 C.F.R. § 21.51(f)(1).  

An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's employment 
is not impaired, which includes veterans who are qualified 
for employment but do not obtain or retain such employment 
for reasons within their control; (ii) the veteran's 
employability is impaired, but his or her service-connected 
disabilities do not materially contribute to the impairment 
of employability; or, (iii) the veteran has overcome the 
effects of impairment of employability through employment in 
an occupation consistent with his or her pattern of 
abilities, aptitudes and interest, and is successful in 
maintaining such employment.  38 U.S.C.A. § 3102; 38 C.F.R. 
§ 21.51(f)(2).  

As noted, a qualifying employment handicap is one in which 
the service-connected disabilities contribute in substantial 
part to the individual's overall vocational impairment.  This 
means that the disabilities must have an identifiable, 
measurable, or observable causative effect on the overall 
vocational impairment, but need not be the primary cause of 
the employment handicap.  38 C.F.R. § 21.51(c).  

(The Board notes at this point that in applications filed 
between March 30, 1995 and October 8, 1996, inclusive, the 
individual's service-connected disabilities need not 
contribute to the individual's overall vocational impairment.  
See 38 C.F.R. § 21.51(c)(3); see also Davenport v. Brown, 7 
Vet. App. 476 (1995).  However, this veteran's claim was 
filed in March 2004, and the requirement that service-
connected disabilities contribute in substantial part to 
overall vocational impairment accordingly applies in this 
case.  

The veteran has been service connected for the following 
disabilities since October 13, 1994 (the day after her 
discharge from service): (1) total abdominal hysterectomy 
with anemia requiring blood transfusion, rated as 50 percent 
disabling; (2) vocal cord nodules with recurrent hoarseness, 
rated as 30 percent disabling; (3) atopic dermatitis, rated 
as 10 percent disabling; (4) postoperative hemorrhoids, rated 
as noncompensable; (5) laceration scars of the left forearm, 
left ear, right suborbital area, left cheek and left wrist, 
rated as noncompensable; (6) postoperative benign growth on 
the left neck, rated as noncompensable; and, (7) right 
(major) carpal tunnel syndrome, rated as noncompensable.  

In addition to the seven service-connected disabilities 
listed above, the veteran was service connected for an eighth 
disability during the course of the appeal: scarring alopecia 
with pseudopelade of brocq, as secondary to atopic 
dermatitis, rated as 20 percent disabling from July 25, 2005.  

As noted in more detail hereinbelow, the evidence does not 
show that the veteran's eight service-connected disabilities 
have materially or substantially contributed to the veteran's 
overall impairment of employment.  Accordingly, she does not 
have a qualifying employment handicap as defined by 38 C.F.R. 
§ 21.51(f).  

The veteran received initial VA evaluation and counseling in 
support of her application for Chapter 31 benefits in April 
2004.  The veteran stated that her goal in vocational 
rehabilitation was to get assistance in pursuing a Masters 
Degree.  

The veteran was noted to currently have a combined service-
connected disability rating of 70 percent and to be currently 
unemployed.  The veteran was noted to have served in the 
military for 22 years, retiring as a Sergeant First Class 
(E7); she had last served as a supervisor in the equal 
opportunity program and the computer operations division.  

The counselor noted that, after retirement from the Army, the 
veteran had used her GI Bill benefits to obtain an Associates 
Degree in General Studies from the University of Maryland in 
1994; her cumulative grade point average (GPA) was 2.54.  
Thereafter, she obtained a Bachelors Degree in Psychology 
from Columbia College in 1996; her cumulative GPA at that 
institution was 3.60.  

The veteran reported to the counselor that she was not 
working, because after retirement, she focused on school and, 
after school, had to take care of a number of family members.  
She stated that she had not actively looked for employment, 
but felt she needed a Masters Degree of obtain employment.  

In terms of her service-connected disabilities, the veteran 
reported to the counselor that none of those conditions 
particularly bothered her and there was nothing she could not 
handle.  She stated a physical limitation of no frequent 
lifting greater than 20-40 pounds, sitting or walking longer 
than 4-6 hours, or unsupported standing longer than 4-6 
hours.  She stated that her service-connected disability of 
the vocal cords made her hoarse most of the time but that she 
could communicate and be understood.  She reported no 
functional limitations due to any other service-connected 
disabilities.  

The veteran told the counselor that she knew she could find a 
job with her current Bachelors Degree in Psychology, but that 
her goal was to be a vocational rehabilitation counselor and 
she felt that a Masters Degree was a prerequisite.  

In summary, the VA counselor stated that the service-
connected disabilities would impair employment in jobs 
requiring heavy exertion, but overall resulted in minimal 
limitations and did not contribute in substantial part to her 
impairment of employability.  

Rather, the veteran had no restrictions stemming from her 
service-connected disabilities and was capable of performing 
in a full range of jobs.  Her greatest current impairment was 
the nine-year hiatus in employment, which the veteran had 
overcome through higher education.  Accordingly, the veteran 
did not have an employment handicap qualifying for benefits 
under Chapter 31.

The veteran submitted an NOD in May 2005 in which her primary 
contention was that she had applied for VRE benefits in March 
1995 and had not been adequately assisted by VA. She enclosed 
copies of the following documents: her March 1995 application 
for VRE benefits; a May 1996 letter from VA (VRE) asking her 
to execute and return a rehabilitation plan; a July 1996 
letter from VA (VRE) advising her of proposal to terminate 
her participation in the VRE program for failure to return 
the rehabilitation plan provided to her earlier; and letters 
of recommendation to VA from GLG (PhD), a professor of 
psychology at Flagler College, from SEF, a military  
psychologist at Columbia College, and from SEB (PhD), all of 
which  recommended the veteran as fully qualified to pursue 
an advanced degree.  

The NOD asserts that the veteran was unfairly terminated from 
a program in which she did not realize she had ever been 
enrolled, thereby unfairly denying her an opportunity to 
pursue the desired Masters Degree.  
 
Following receipt of the veteran's NOD, the VA counselor 
executed a narrative supplement in June 2004 noting that the 
veteran still had not shown any substantial impairment in 
employability due to her service-connected disabilities.  

Also, the counselor identified seven representative job 
vacancies in the Jacksonville area for which the veteran 
would be qualified on the basis of her current Bachelors 
Degree.  

In regard to veteran's contention that she had been unfairly 
treated by VA (VRE) in the 1995-1996 period, the counselor 
stated that there were no records on file at VA to review.  

In response, the veteran submitted job vacancies as a human 
resources counselor, cognitive therapist and as a mental 
health therapist, all three of which advertised a Masters 
Degree as minimum acceptable education.  She also submitted 
VA Forms 9 (Appeal to the Board of Veterans' Appeals) in 
November 2004 and July 2005 complaining about allegedly 
unfair treatment by VSE in 1995-1996, complaining that the VA 
(VRE) lied repeatedly in the course of the claim currently 
under appeal, and complaining that she had not been 
adequately counseled regarding her entitlement to benefits 
under the VRE program.  

The VA medical records through March 2006 provide no 
indication that any of the veteran's service-connected 
disabilities constitute an impairment to employment.  

The veteran testified before the Board in August 2007 that 
she had submitted a claim for Chapter 31 benefits in 1995, 
was discouraged from pursuing the claim but persisted, and 
was never counseled or interviewed; she was subsequently 
terminated from a program in which she was unaware she had 
ever been enrolled.  Thereafter, she became involved in 
providing critical care to a number of family members.  

The veteran completed graduate education through the 
Bachelors Degree level via the GI Bill, not VA VRE, but she 
has been told that her eligibility for further GI Bill 
benefits has lapsed.  She testified that every job in which 
she has been interested has required a Masters Degree for 
consideration.  

In regard to employability, the veteran generally cited knee 
and shoulder injuries, menopause and mood swings, and 
depression due to family problems.  (The Board notes that the 
veteran did not show how these medical conditions impaired 
her employability or her ability to pursue a Masters' Degree, 
or how these medical conditions related to her service-
connected disabilities.)  

During the veteran's hearing, she submitted third-party 
statements in support of her claims as follows.  

A July 1995 letter of recommendation to VA from GLG (PhD), a 
professor of psychology at Flagler College, recommended the 
veteran as fully qualified to pursue an advanced degree.  
This letter was previously of record.  (The Board notes that 
nothing in this letter shows a current impairment of 
employability.  On its face, the letter - and the 
contemporaneous letters by SEB and SEF - shows that at the 
time the veteran was fully capable of pursuing higher 
education and, by extension, was capable of working.)  

An August 2007 letter from VA physician RJS states that the 
veteran was being followed for problems including depressive 
disorder with mood swings and anxiety and traumatic arthritic 
joint pain (erroneously characterized as "service-
connected" although none of these disorders have ever been 
rated as service-connected disabilities).  

The letter states that the veteran had been unable to work or 
pursue a Masters Degree due to many disabling problems 
compounded by multiple deaths in her family, but was highly 
qualified to pursue higher education.  (The Board notes that, 
while this letter reported a history of impairment of 
employability due to nonservice-connected psychiatric 
problems and arthritis, nothing in the letter shows any 
impairment of employability due to service-connected 
disabilities.)  

An August 2007 statement from acquaintance REW states that 
the veteran had been penalized from pursuing higher education 
due to time delay, asserting that the veteran deserved to 
continue her education because the delay was due to factors 
beyond her control, i.e. caring for family members.  (The 
Board notes that nothing in REW's letter shows the veteran to 
have had any impairment of employability due to her service-
connected disabilities.)  

Letters dated in August 2007 from acquaintance KP and from 
the veteran's sister ARB state that the veteran was 
previously unable to pursue her studies because she was 
providing critical care to family members and should now be 
afforded the opportunity to pursue a Masters Degree.  (The 
Board notes that neither letter shows that the veteran has 
had any impairment of employability due to her service-
connected disabilities.)  

As noted, to qualify for benefits under 38 U.S.C.A. Title 31 
the evidence must show that the claimant's service-connected 
disabilities have an identifiable, measurable, or observable 
causative effect on the overall vocational impairment.  

In this case, the Board has carefully examined the record, 
including the veteran's testimony and the statements 
submitted on her behalf.  Nothing therein shows that the 
veteran's eight service-connected disabilities, individually 
or in the aggregate, have precluded her from obtaining and 
retaining employment commensurate with her abilities, 
aptitudes and interests, or from pursuing the Master's Degree 
that she believed was essential toward obtaining the job she 
wanted.  

The Board notes that the veteran's VA Form 9 in November 2005 
asserts that the RO's decision contained "clear and 
mistakable [sic] errors" in failing to respond to her 
complaints regarding her earlier claim for VRE in 1995.  

To the extent that the veteran is attempting to raise an 
argument of clear and unmistakable error (CUE), such a claim 
is a collateral attack on an otherwise final RO decision.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  

As the decision on appeal is not yet final, the veteran 
cannot collaterally attack it by arguing CUE.  In any case, 
an alleged breach of duty to assist in development of the 
claim cannot serve as a basis for claiming CUE.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377 
(1994).  

Based on the evidence and this analysis, the Board finds that 
the criteria for eligibility for vocational rehabilitation 
benefits under 38 U.S.C.A. Chapter 31 are not met.  
Accordingly, the claim must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  As the preponderance of the evidence is against this 
claim the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

Vocational Rehabilitation benefits under Chapter 31, Title 38 
of the United States Code are denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


